         Case 2:20-cv-00721-CMR Document 45 Filed 07/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                        MDL No. 2724
PRICING ANTITRUST LITIGATION                          Case No. 2:16-MD-02724

                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

Cesar Castillo, Inc., et al. v. Actavis Holdco        No. 2:20-cv-00721-CMR
US, Inc. et al.


      DEFENDANTS WEST-WARD COLUMBUS INC. AND HIKMA LABS INC.’S
             RULE 7.1 CORPORATE DISCLOSURE STATEMENT

               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants West-

Ward Columbus Inc. and Hikma Labs Inc. state that they are indirect, wholly-owned subsidiaries

of Hikma Pharmaceuticals PLC, a publicly held corporation. Hikma Pharmaceuticals, PLC does

not have a parent corporation, and no publicly held corporation owns 10% or more of its stock.



DATED: July 20, 2020                                       Respectfully submitted,

                                                           /s/ Jan P. Levine
                                                           Jan P. Levine
                                                           Robin P. Sumner
                                                           Michael J. Hartman
                                                           Connie Lee
                                                           Dennie B. Zastrow
                                                           Kaitlin L. Meola
                                                           TROUTMAN PEPPER
                                                           HAMILTON SANDERS LLP
                                                           3000 Two Logan Square
                                                           Eighteenth & Arch Streets
                                                           Philadelphia, PA 19103-2799

                                                           Jeffrey A. Carr
                                                           TROUTMAN PEPPER
                                                           HAMILTON SANDERS LLP
                                                           301 Carnegie Center, Suite 400
                                                           Princeton, NJ 08543
         Case 2:20-cv-00721-CMR Document 45 Filed 07/20/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

               I hereby certify that on July 20, 2020, I caused the foregoing Rule 7.1 Corporate

Disclosure Statement to be filed electronically with the Clerk of Court for the Eastern District of

Pennsylvania using the Court’s ECF system, which will serve a copy on all interested parties

registered for electronic filing, and that the document is available for viewing and downloading

from the ECF System.



                                                     /s/ Dennie B. Zastrow
                                                     Dennie B. Zastrow
